Citation Nr: 1127485	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  95-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service of slightly less than three months, from early March 1978 to late May 1978.  He also had a brief prior period of inactive service prior to his brief period of active service.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, prior to 1995, when the Veteran perfected his appeal.  The Board remanded the claim addressed in this decision in July 2004 and in July 2009.

The Veteran requested a Board hearing.  The requested hearing was conducted in Washington, DC, by the undersigned Veterans Law Judge in January 2004.


FINDINGS OF FACT

1.  The Veteran's lay statements during the course of this claim that he incurred a neck injury when he was trampled during service and that he had neck pain chronically and continuously following that incident are not credible, because the current statements are inconsistent with the in-service evidence and the evidence proximate to service.  

2.  The preponderance of the evidence is against the Veteran's claim that he incurred a current cervical spine disorder as a result of an incident in service prior to his service discharge in 1978.


CONCLUSION OF LAW

Criteria for establishing entitlement to service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a cervical spine disorder.  Before addressing the benefits sought, the Board must determine whether VA's duties to the Veteran have been met.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

As to claims for service connection, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the initial adjudication of the request to reopen the claim for service connection for a cervical spine disorder was more than 15 years ago, and prior to enactment of the VCAA.  The Veteran perfected his appeal in 1995, about 5 years prior to enactment of the VCAA.  Therefore, the Veteran did not receive notice which complies with the VCAA prior to initial adjudication of the claim for service connection for a cervical spine disorder.  

However, during the more than 15 years that this claim has been under development, the Veteran has received numerous communications which notified the Veteran of the criteria for substantiation of a claim for service connection and which described the types of evidence he might submit to substantiate the claim, among other information.  

The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter issued in August 2006 provided this information.  

The Veteran's submissions during the course of this appeal have included such evidence as post-service employment medical records, VA clinical records, communications with an attorney as to a workers' compensation matter, and private clinical records.  Thus, the Veteran clearly understood the notifications he received as to the types of evidence that might substantiate his claim and his right to submit or identify records.  The notices to him have fully satisfied the duty to notify provisions of VCAA, even though this appeal was initiated prior to enactment of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not notified of the criteria for assigning a disability rating and for assigning an effective date for an initial rating, should service connection be granted until many years after he submitted the claim for service connection addressed in this appeal.  However, such notice is sufficient in this case, as service connection is not being granted.  

Under these circumstances, given the nearly 20 years of the pendency of this claim, development of this claim, appeal of this claim, and two Remands by the Board, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, service treatment records have been obtained.  The Veteran has indicated that these records are incomplete, and attempts have been made to obtain additional service treatment records, including, most recently, July 2009, September 2009, and December 2009 attempts to obtain additional evidence from the Walter Reed Army Medical Center and from the National Personnel Records Center.  

Additionally, the Veteran has been asked to authorize VA to attempt to obtain additional records regarding post-service employment injury claims, records from private attorneys, vocational rehabilitation records, and the like.  However, the Veteran has not authorized release of these records, despite attempts by VA in two separate communications to obtain such authorizations.  VA has fulfilled its duty to assist to the extent possible allowed by the Veteran.

VA examination has been afforded, and VA opinion has been obtained.  The Veteran has not identified any other evidence that might be available that might assist the Veteran to substantiate the claim.  The Veteran's representative, in a June 2010 Informal Brief, noted that the Board's most recent Remand directed the agency of original jurisdiction to comply with nine directives, and stated that action had been taken that complied with each directive.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.

Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic disease, to include arthritis, may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in-service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  


Claims for service connection 

Summary of service treatment records 

Service medical records dated in 1978 disclose that no musculoskeletal disorder was noted at the Veteran's induction examination in January 1978, and the Veteran did not report prior musculoskeletal injury.  In March 1978, the Veteran complained of pain in the right shoulder.  The Veteran reported that he injured his shoulder three days prior to seeking medical care when he fell on ice.  The Veteran reported a history of fracture of the right shoulder.  After evaluation, the assigned diagnosis was fracture, right clavicle.

The Veteran was seen by providers in service at least 15 times in March 1978 and April 1978.  The Veteran underwent physical therapy.  He continued to report pain at the anterior right shoulder and at the head of the biceps.  No treatment note discloses a notation of pain in the neck or back.  A Medical Board evaluation report notes that the Veteran incurred an injury to his right shoulder in 1963.  In 1963, a diagnosis of partial acromioclavicular separation was assigned.  The Medical Board noted that the Veteran was treated conservatively and was doing well until entering the service.  

The Veteran was medically cleared for separation or in May 1978.  At that time, the Veteran stated, in history he completed, "I am unable to use my right shoulder at my command after falling on the ice in March."  He further stated that he had intermittent left sided back pain.  

Summary of post-service treatment records through 1996

A September 1978 Georgetown University Hospital admission sheet reflects that the Veteran sought evaluation after a board fell on his neck while he was working as an electrician.  The report of a November 1978 VA examination reflects that a board fell on the Veteran's neck in September 1978 at his post-service job.  The Veteran reported recurrent neck pain and stiffness since that injury.  A December 1978 VA orthopedic clinic consultation reflects that the Veteran complained of a painful right shoulder since March 1978; the Veteran also reported that in September 1978, a piece of lumber fell on his lower cervical spine.  Neurologic examination was normal.  There was tenderness lateral to the acromion.  The assessment was shoulder pain.  No diagnosis was assigned for the Veteran's neck complaints.  

In April 1979, the Veteran continued to use a cervical collar issued following a neck injury in September 1978.  The treating physician assigned a diagnosis of severe sprain of the neck and post-traumatic encephalalgia.  A November 1979 letter to an attorney and a March 1981 Compensation Order issued by the Employment Standards Administration, United State Department of Labor, reflects that the Veteran received a workers' compensation settlement for an injury to his neck sustained in September 1978 during the course of employment.

An April 1980 private medical statement from the Greater Washington Orthopaedic Group indicates that the Veteran had a 15 percent permanent partial disability related to an injury to the neck.  The letter stated that objective findings indicated cervical spondylosis which was either aggravated or initiated by a post-service industrial injury.  A May 1980 medical statement from the Greater Washington Orthopaedic Group states that the Veteran was under care for neck, left elbow, and left knee injuries sustained in September 1978 during employment.  A February 1982 private medical statement from CFA, MD, indicates that the Veteran suffered from chronic neck sprain and was unable to perform arduous duties.  None of these communications reference neck pain or a neck injury prior to September 1978.  

On VA examination conducted in May 1984, the Veteran reported having been treated at Georgetown University Hospital for a neck injury sustained post-service while working as an electrician.  The Veteran reported participating in vocational rehabilitation in 1979.  A treatment note dated in October 1986 states that a diagnosis of cervical disc disease had been assigned.

In April 1988, the Veteran underwent surgical treatment for internal derangement of the left knee.  A November 1990 letter establishes that the Veteran's left knee injury was incurred during the course of employment.  A January 1996 VA treatment record reflects that the Veteran was neurologically intact at C5-T1.  

Summary of Evidence after 1996

The report of February 1997 VA examination reflects that a diagnosis of cervical spondylosis was assigned.  Radiologic examination of the cervical spine showed minimal narrowing of C3-four bilaterally and C4-five.  A July 1997 VA examination report reflects that the Veteran reported that he sustained a neck injury in service when he was trampled while he and other service members were running out of a gas chamber.  The Veteran reported neck pain starting at that time.  The Veteran was wearing a soft neck collar.  No mention of the injury to his neck that occurred in September 1978 was recorded.  The examiner concluded that the Veteran had persistent neck pain post-trauma as noted.  

At a May 2000 VA examination, the Veteran reported that he was trampled in a gas training chamber and that his back and neck were injured at the same time he sustained a fracture of the right clavicle.  The examiner found degenerative changes of the cervical spine.  A diagnosis of degenerative arthritis, the cervical spine, was nine.  The examiner concluded that the degeneration in the cervical area as likely as not related to his injury in service.  Again, no mention of the injury to his neck in September 1978 was recorded.  

At a hearing before the Board conducted in January 2004, the Veteran testifying that as the was injured during service when he was writing to exit a gas chamber during a training exercise while he was attempting to assist a service member who had become overcome with the gas.  The Veteran testified that 60 or 70 people published in past him while he was caught in the doorway of the gas chamber.  The Veteran stated that he had neck and shoulder pain as the result of that injury, but the shoulder pain was worst, because a bone was broken.  He testified that he sustained further injuries to his neck following service, but his neck always hurt after the injury in the gas chamber.

In July 2004, the Board Remanded the appeal for clarification of the May 2000 VA examination report, as that examination report did not disclose that the examiner was aware of the Veteran's September 1978 neck injury following his service.  The Board directed to that another attempt be made to obtain medical and administrative records from the United States Department of Labor related to a March 1981 Compensation Order.  The Board again Remanded the claim in July 2009, directing that another attempt be made to obtain certain records, including the file related to a March 1981 Compensation Order, communications with an attorney, and private clinical records referenced in the file, and directing that the Veteran be afforded VA examination.  As noted above, the Veteran did not authorize VA to obtain record from his attorney or a workers' compensation file, and these records could not be obtained.   

The examiner who conducted July 2010 VA examination discussed the Veteran's service medical records, noted the Veteran's contention that he was trampled in a gas chamber in March 1978, and discussed the records of the Veteran's treatment of right shoulder pain and right clavicle fracture in service and the Veteran's statement at discharge that his right shoulder and left back were painful.  The examiner noted records of an incident in September 1978 when a board hit the Veteran in the right shoulder and cervical spine region.  The examiner stated that clinical records after September 1978 disclosed frequent complaints of neck pain.  The examiner further noted that computerized tomography (CT) examination in 1997 showed only minimal cervical spine findings, with posterior disc bulges from C3 through C7.  The examiner assigned a diagnosis of multilevel degenerative disease and straightening of the normal physiologic curvature of the cervical spine.  The examiner concluded that it was less than likely, or, less than a 50\50 probability, that the Veteran sustained a cervical spine disorder at the time of a March 1978 in-service incident in which the Veteran sustained a fractured right clavicle.  The examiner also concluded that subsequent imaging and other studies do not show "any obvious neck pathology dating to March 1978."


Analysis

The Veteran contends that he is entitled to service connection for residuals of an injury to the neck, resulting in a current neck disorder, which he alleges was sustained when he was trampled by other service members during gas chamber training.  When considering such lay evidence, the Board should determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 2011 WL 2349788, Vet. App., June 15, 2011 (No. 09-3525) (only the Westlaw citation is currently available).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (cited in Robinson v. Shinseki, 312 F. App'x. 336, 339 (Fed. Cir. 2009) (remanding the matter for consideration of the appellant's lay evidence, which requires a "two-step analysis" that begins with an evaluation of whether the disability is the type of injury for which lay evidence is competent)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the Veteran reports that he incurred an injury in service which resulted in neck pain, and contends that such neck pain has been chronic and continuous during the more than 30 years since his 1987 service separation.  The Veteran is competent to describe the circumstances surrounding an injury, and is competent to report that he experienced neck pain at that time, and is competent to report that he has experienced neck pain chronically.  The Veteran is competent to report the circumstances that he has alleged during the course of this appeal.  

However, the Veteran's service treatment records show that the Veteran did not report during service that he was "trampled" or that he sustained an injury during gas chamber training, as he alleges for purposes of the claim on appeal.  Rather, the service treatment records include both a notation by a provider that the Veteran reported he fell on ice, and a statement written by the Veteran himself indicating that he fell on ice.  The Veteran did not report that he was trampled or fell during gas chamber training when he underwent Medical Board evaluation.  

It is not believable that the Veteran would fail to report to the providers who were treating him for a broken clavicle that he was trampled by other service members, and that he would fail to report that the injury being treated occurred during gas chamber training, if the injury occurred in a manner consistent with the Veteran's allegations during the pendency of this appeal.  Rather, if the Veteran sustained a neck injury as a result of being stepped on by another service member, or sustained a neck injury during gas chamber training, it would be adverse to the Veteran's interests to fail to report such incident, and to instead indicate that he fell "on ice."   

There is no notation that the Veteran reported an in-service neck injury to any provider who treated him following his service discharge in May 1978 through 1996.  The Board finds that the Veteran's report that he was trampled during service, that he sustained a neck injury when a service member or members stepped on him, or the report that he was injury during gas chamber training, is not credible, since, as discussed above, there is no notation that the Veteran reported such an incident to any treating provider during service, or reported such incident at the time of Medical, Board examination, or during post-service evaluation in 1978 or proximate to service, and, moreover, the Veteran himself provided a written statement during service that is entirely inconsistent with the allegations made during the course of this appeal.  

The Board notes that the evidence provided in the service treatment records is inconsistent with a report that the Veteran sustained an injury during an incident in which he was stepped on, or trampled, or pinned down against the gas chamber, or any similar incident.  In particular, the Board notes that the Veteran was seen with complaints that he had sustained the right shoulder injury three days earlier when he first sought evaluation in service.  There is no notation that the Veteran had bruises, abrasions, or other injuries that would support his current allegations as to the manner of in-service injury resulting objectively in a broken clavicle.  

Finally, the clinical provider who conducted a July 2010 determined that the Veteran's current report that he sustained neck injury when trampled in service concluded that such report was inconsistent with the in-service records, the post-service records, and is inconsistent with radiologic examinations of the cervical spine conducted during the pendency of this appeal.  Therefore, the Board must find that the reports provided by the Veteran since 1996 in connection with this claim and in connection with VA examinations for this claim are not credible.  

The Board notes that it is not rejecting the Veteran's statements as to the occurrence of a "trampling" injury in service solely because his report of symptoms is not corroborated in service treatment records.  Rather, the Board is rejecting the Veteran's statements as to such occurrence because the Veteran's own contemporaneous written statement is inconsistent with the current allegations.  While the Veteran is competent to report what he observed during service, the Veteran's report may be rejected if such report is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  The Veteran's allegations in this case that he was trampled in service lack credibility.

The Board notes that VA examinations conducted in 1997 and 2000 linked the Veteran's current cervical spine disorder to the Veteran's report during those examinations that he was "trampled" during service.  However, the reports of those examinations make it clear that the examiners relied on the Veteran's report of his history and that the examiners did not review the records of the Veteran's clinical treatment during service and proximate to service.  The reports of the 1997 and 2000 VA examinations clearly reflect that the history provided by the Veteran at those examinations was incomplete and inaccurate.  Therefore, the Board rejects the conclusions reached by those examiners, and finds that those conclusions are not credible, and are not competent evidence favorable to the claim.  See Buchanan, supra.  

The preponderance of the credible and competent evidence is against the Veteran's claim that he incurred a cervical spine injury in service.  The post-service clinical evidence establishes that the Veteran sustained a neck injury a few months after service, and was awarded a workers' compensation settlement.  This evidence establishes that service connection for a neck injury may not be presumed, because a neck disorder diagnosed proximate to service has clearly been medically attributed to a post-service intercurrent injury.  

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

The appeal for service connection for a cervical spine disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


